Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 1 August 2022.  In virtue of this communication, claims 1-34 are currently presented in the instant application.  Presently, claims 1, 6, 8, 9, 21, 26, 28, and 29 have been amended, claims 12-20 have been cancelled, and claims 30-34 have been newly added.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 6/7/2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
	Examiner agrees that the language amended to claims 1 and 21 further clarify the device, however the language does not distinguish over the prior art of record.  There are no specific structural requirements for “a dual point attachment bracket”, nor is there specificity that only two points can be attached.
The combination of prior arts Durhuus and Yin clearly teaches a dual point attachment bracket as Yin is designed to attach to four distinct pulley actuation systems.  Even if the present application was narrowed to specifically recite two attachment points, for instance as hinted at in new claims 32 and 34 (claim 33 does not explicitly require there be no other attachment points, just two that are opposite), it has been held that a mere removal of parts and their functionality is an obvious variant, and in both cases one of ordinary skill in the art would recognize that by using the two opposite side attachment points would yield a final sensor system that is only able to move in a single straight line between the two opposing pulley systems.

The rejections will be maintained and the newly added subject matter will be rejected in light of the obvious interpretation above.

Applicant’s arguments with respect to the 112 rejection of claim 8 have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The amendments to the claims have overcome this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10, 21-24, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durhuus (Publication No.: NO 300401 B1, herein known as Durhuus, cited and provided in the IDS on 5/25/2022 and others) in view of Yin (Publication No.: CN 208624391 U, herein known as Yin, supplied with this Office Action).
	With respect to claim 1, Durhuus discloses a sensor positioning system, comprising: 
	an underwater system for monitoring aquatic cargo within an aquaculture system ([0001]-[0002], cameras used in fish enclosures such as a cage or vessel)
a first actuation system for maneuvering the underwater sensor system (camera 22) in more than one direction, wherein the first actuation system comprises a first pulley system (winch 12a, guide 18a); 
a second actuation system for maneuvering the underwater sensor system with the first actuation system in more than one direction, wherein the second actuation system comprises a second pulley system (winch 12b, guide 18b); 
an attachment node (24) for supporting the underwater sensor system, the attachment node being affixed to the first pulley system through a first line (line 14a) and being affixed to the second pulley system through a second line (line 14b); and 
Durhuus does not disclose or describe the detailed structure of the attachment point, only showing that the pullies converge at a point above the camera.
Yin teaches a dual point bracket (40) designed to support a feeder below it for underwater feeding, that is moved by pully systems arranged around it.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Durhuus by utilizing a structure similar to the bracket taught by Yin as the “node” 24 of Durhuus which has no described physical structure, as Yin teaches using the pulley driven body to maneuver a payload in the water, similarly to that of the system of Durhuus.

With respect to claim 2, the combination of Durhuus and Yin further discloses a system wherein the first pulley system is a spool and the second pulley system is a spool (see Durhuus Figure, the winches 12a/b/c are spools).

With respect to claim 3, the combination of Durhuus and Yin does not further disclose a system wherein the first pulley system is a pulley and the second pulley system is a pulley (as noted above the winches are spools).
Yin further teaches using a combination of spools and pulleys as the movement control system (see Fig. 1, spool 10.9 and pulleys 10.10 and 10.04).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Durhuus and Yin by using pulleys and spools in combination for the pulley system of the combination of Durhuus as taught by Yin to be able to adjust the tension in the cable.  The pulley instead of the (appears to be ring) of Durhuus would also allow easier movement of the cable.

With respect to claim 4, the combination of Durhuus and Yin further discloses a system comprising an actuation server configured to: 
determine a location of the underwater sensor system in a cage structure; 
determine a resultant distance in response to comparing the location of the underwater sensor system to a location of the edge of the cage structure; 
compare the resultant distance to a predetermined threshold; and 
in response to determining the resultant distance is within the predetermined threshold: 
transmit a first instruction to the first actuation system to reduce tension on the first line connected to the dual point attachment bracket; and 
transmit a second instruction to the second actuation system to reduce tension on the second line connected to the dual point attachment bracket (implied or explicit in Durhuus: [0019]-[0020]; the location of the camera is determined and movement is controlled from there, increasing or reducing tension would be dependent on the desired final location).

With respect to claim 10, the combination of Durhuus and Yin further discloses a system comprising an actuation server configured to position the underwater sensor system in a cage structure based on a set schedule (Durhuus [0001]; “The present invention relates to positioning device for aids used in fish enclosures, such as a cage or vessel.”).

With respect to claims 21-24 , see the rejections of claims 1-4 above.  Durhuus discloses a processor to perform the steps, which is the primary change between claims 1 and 21.

With respect to claim 30, the combination of Durhuus and Yin further discloses a system wherein the first actuation system and the second actuation system comprise a single actuation system (in the broadest reasonable interpretation of the claim the entire pully system can be considered a single actuation system that pulls the sensing device in the desired directions).

With respect to claim 31, the combination of Durhuus and Yin further discloses a system wherein the first actuation system and the second actuation system comprise separate actuation systems (in the broadest reasonable interpretation of the claim each pulley of the overall system can be considered separate actuation systems).

With respect to claim 32, the combination of Durhuus and Yin does not disclose a system wherein the dual point attachment bracket incudes only two points of attachment for attaching lines (includes four).
However, it has been held that a removal of parts and their associated functionality is an obvious variant over the prior art.  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination of Durhuus and Yin by removing two of the actuation lines and their associated connection points on the bracket as a design choice having a known and predictable outcome of the bracket only being able to be moved along a single axis in the aquatic environment.

With respect to claim 33, the combination of Durhuus and Yin further discloses a system wherein, the dual point attachment bracket comprises two opposing attachment points separated by a moment arm (either of the two opposing attachment points of Yin with the main body “moment arm” in between).

With respect to claim 34, the combination of Durhuus and Yin does not disclose a system the dual point attachment bracket, using opposing tension forces, limits Y-axis rotational disturbances and X-Z translation (by having four points multiple degrees of freedom in each direction can be obtained).
However, it has been held that a removal of parts and their associated functionality is an obvious variant over the prior art.  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination of Durhuus and Yin by removing two of the actuation lines and their associated connection points on the bracket as a design choice having a known and predictable outcome of the bracket only being able to be moved along a single axis in the aquatic environment.

Claim(s) 5-9, 11, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Durhuus and Yin as applied to claims 1 and 21 above, and further in view of Kyrkjobo (Publication No.: WO 2009/008733 A1, herein known as Kyrkjobo, cited and provided with the IDS on 29 January 2020).
With respect to claim 5, the combination of Durhuus and Yin does not disclose a system comprising an actuation server configured to: receive sensor data from the underwater sensor system that indicates detection of aquatic cargo movement in a cage structure; generate object recognition data of the aquatic cargo movement for tracking the aquatic cargo; and based on the generated object recognition data of the aquatic cargo movement: transmit a first instruction to the first actuation system to rotate the first pulley system at a first speed and a first direction to position the underwater sensor system to track the aquatic cargo; and transmit a second instruction to the second actuation system to rotate the second pulley system at a second speed and a second direction to position the underwater sensor system in conjunction with the first actuation system to track the aquatic cargo (no information from the camera is described).
Kyrkjobo teaches a fish tracking system for a camera system located at the bottom of a pulley system with these features (Page 8 lines 4-35  shows the tracking and object recognition of fish, food, and feces; claim 7 describes altering the vertical depth of the cameras, and claim 14 indicates a compass arranged in the housing that helps determine and transmit the position of the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Durhuus and Yin by incorporating the fish tracking system of Kyrkjobo, or alternatively using the moving system of the combination of Durhuus and Yin for the tracking system of Kyrkjobo, as a way of accurately moving the sensor system through the water (the combination of Durhuus and Yin allows for both horizontal and vertical movement) and to better aid in the fish enclosure by being able to accurately detect and track individual fish (Kyrkjobo).

With respect to claim 6, the combination of Durhuus, Yin, and Kyrkjobo further discloses a system wherein the sensor data comprises media data from one or more cameras and sensor data on the underwater sensor system (both Durhuus and Kyrkjobo utilize camera data).

With respect to claim 7, the combination of Durhuus, Yin, and Kyrkjobo further discloses a system wherein the aquatic cargo comprises one or more different types of fish (all three references deal with fish enclosures and fish cargo).

With respect to claim 8, the combination of Durhuus and Yin does not disclose a system comprising an actuation server configured to: receive sensor data from the underwater sensor system that illustrates aquatic cargo viewed from the underwater sensor system; generate object recognition data from the sensor data that indicates a distance of the underwater sensor system to the aquatic cargo; based on the generated object recognition data from the sensor data that indicates the distance of the underwater sensor system to the aquatic cargo: transmit a first instruction to the first actuation system to rotate the first pulley system at a first speed and a first direction to position the underwater sensor system closer to the aquatic cargo; and transmit a second instruction to the second actuation system to rotate the second pulley system at a second speed and a second direction to position the underwater sensor system in conjunction with the first actuation system closer to the aquatic cargo (the processes of the camera system are not described, only the movement of the camera through the tank).
Kyrkjobo teaches a fish tracking system for a camera system located at the bottom of a pulley system with these features (Page 8 lines 4-35  shows the tracking and object recognition of fish, food, and feces; claim 7 describes altering the vertical depth of the cameras, and claim 14 indicates a compass arranged in the housing that helps determine and transmit the position of the system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Durhuus and Yin by incorporating the fish tracking system of Kyrkjobo, or alternatively using the moving system of the combination of Durhuus and Yin for the tracking system of Kyrkjobo, as a way of accurately moving the sensor system through the water (the combination of Durhuus and Yin allows for both horizontal and vertical movement) and to better aid in the fish enclosure by being able to accurately detect and track individual fish (Kyrkjobo).  The instructions, speeds, and direction would all be inherently determined by the current and desired positions.

With respect to claim 9, the combination of Durhuus, Yin, and Kyrkjobo further discloses a system wherein based on the generated object recognition data from the sensor data that indicates the distance of the underwater sensor system to the aquatic cargo, the actuation server is further configured to: transmit a third instruction to the first actuation system to rotate the first pulley system at a first speed and a first direction to position the underwater sensor system farther away from the aquatic cargo; and transmit a fourth instruction to the second actuation system to rotate the second pulley system at a second speed and a second direction to position the underwater sensor system in conjunction with the first actuation system farther away from the aquatic cargo (Kyrkjobo teaches determining the distance to the fish; the remainder is inherent to the movement of the system of the combination based on an operator’s/processors instruction and the present locations of the fish/camera system, for instance if the cage is to be lowered as described in claim 7 of Kyrkjobo, if the fish is heading towards the top of the tank the cage would be moving farther away).

With respect to claim 11, the combination of Durhuus and Yin does not disclose a system further comprising: a feeding mechanism for feeding food to fish in a cage structure, wherein the set schedule is based on a set schedule for the feeding of the food to the fish (Durhuus is directed towards aids but does not explicitly disclose that aid being for feeding).
Kyrkjobo teaches activating a feeding mechanism when the fish have approached the top of the tank to feed (claim 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Durhuus and Yin by utilizing the feeding determination as taught by Kyrkjobo as the system of the combination is intended to be utilized as an aide to determine the location of fish in an enclosure and Kyrkjobo utilizes a similar design as an aide to determine when to activate a feeder (determining the location of the fish).

With respect to claims 25-29, see rejections of claims 5-9 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/27/2022